Case 9:20-md-02924-RLR Document 2064 Entered on FLSD Docket 10/09/2020 Page 1 of 7




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

   IN RE: ZANTAC (RANITIDINE)                                                        MDL NO 2924
   PRODUCTS LIABILITY                                                                 20-MD-2924
   LITIGATION

                                                           JUDGE ROBIN L ROSENBERG
                                                   MAGISTRATE JUDGE BRUCE REINHART

   __________________________________/

   THIS DOCUMENT RELATES TO: ALL CASES

                                  PRETRIAL ORDER # 52
                        Procedures for Dismissal of Defendants from the
                   Master Complaints and the Individual Personal Injury Cases

          This Order applies to all personal injury and wrongful death cases pending in MDL No.

   2924, and to all personal injury and wrongful death actions transferred to or directly filed in MDL

   No. 2924 after the date of this Order or otherwise expressly identified herein.

   I.     CENSUS REGISTRY AND MASTER PLEADING

          In recognition of the number of complaints the parties anticipated might ultimately be filed

   in this MDL, the parties, with the assistance of the Special Master, developed procedures for the

   filing of a Master Complaint for personal injury cases, which included Short Form Complaints for

   individuals to use in asserting their individual claims. This process was implemented at the

   suggestion of and agreement by the parties, recognizing the inefficiencies for both sides that are

   inherent in requiring the filing of, and responding to, full individual complaints in an MDL. The

   Court implemented the Master Pleading Procedures in Amended Pretrial Order # 31.

          The Parties also worked with the Special Master to implement a Census Registry for the

   purpose of facilitating the joint investigation and vetting of claims, as created in Pretrial Order

   # 15 and further articulated in Pretrial Order #’s 50 and 51. Through that process, certain
Case 9:20-md-02924-RLR Document 2064 Entered on FLSD Docket 10/09/2020 Page 2 of 7




   Defendants will begin submitting abstracted data and other information that will help narrow

   which Defendants could potentially have manufactured, distributed, or sold ranitidine product(s)

   any individual Filed Plaintiffs allegedly used. Plaintiffs’ Co-Lead Counsel have previously

   represented to this Court that they will synthesize the information provided by Defendants and

   make it available to the retained counsel representing Filed Plaintiffs and Unfiled Claimants in the

   Census Registry, in order to assist in this process.

           Anticipating that this information exchange would occur and result in a narrowing of

   Defendants able to be named in filed complaints, this Court has previously entered Pretrial Orders

   providing a process for the amendment of the Master Complaints (Pretrial Order # 40) and

   individual complaints (Pretrial Order # 39). Consistent with this expectation, a number of

   Defendants have now been removed from the Master Personal Injury Complaint.

           The MDL is now entering the next phase of the Census Registry process. With the entry

   of Pretrial Order # 50 the Generic Manufacturer Defendants will later this month begin providing

   more detailed information about the products they manufactured. This will enable the parties to

   begin narrowing entire categories of manufacturer Defendants based upon the specific usage

   patterns alleged by individual Filed Plaintiffs.

           Specifically, Filed Plaintiffs are directed to use the information provided to determine

   which Defendants could not have played a role in manufacturing, distributing, or selling the

   Zantac/ranitidine allegedly used by the individual Filed Plaintiff. These Defendants should be

   timely dropped from the Filed Plaintiff’s Short Form Complaint, consistent with the procedures

   set forth in this Order.

           This Order does not alter the inherent obligations of each retained counsel and Filed

   Plaintiff to diligently investigate the Plaintiff’s claims prior to filing a Short Form Complaint and




                                                      2
Case 9:20-md-02924-RLR Document 2064 Entered on FLSD Docket 10/09/2020 Page 3 of 7




   to timely amend such complaint or dismiss Defendants as their investigation continues through the

   litigation process. However, the parties recognize that, given the information provided in the Short

   Form Complaint and through the Census Plus Forms, Defendants may be able to assist in

   determining which complaints should be amended to dismiss certain Defendants. At the same

   time, if Defendants do not provide this information in a structured manner, it may undercut their

   goal of timely dismissals where appropriate.

          Therefore, to ensure an efficient and smooth process, this Order sets forth a procedure for

   the Defendants to identify and request dismissal from those Filed Plaintiffs’ complaints as to which

   they believe they could not have manufactured, sold, or distributed the ranitidine product(s) the

   Plaintiff allegedly used. This Order further establishes a timeline and structure for the parties to

   meet and confer about these matters, and to invoke the assistance of the Special Master should

   they be unable to reach resolution. The Court anticipates that, with the capable assistance of

   Plaintiffs’ Co-Lead Counsel and the Special Master, these dismissals will occur through an

   informal process, without the cost and expense to all parties of an Order to Show Cause or other

   formal judicial mechanism—and the Court encourages the parties to make full use of these

   informal mechanisms.

          All counsel are directed to comply with the processes set forth in this Order, which is

   entered at the joint recommendation of the parties, to ensure the orderly and efficient process for

   dismissals and to avoid overwhelming the resources of either counsel or the clerk’s office.

   II.    DISMISSAL PROCEDURE

          A.      Beginning on November 2, 2020, and on the first business day of every month

   thereafter, Defendants through their Liaison Counsel may deliver to Plaintiffs’ Co-Lead Counsel

   and the Special Master, and Plaintiffs’ counsel of record in the relevant Short Form Complaints, a

   list of Defendants who seek to be removed from the Master Personal Injury Complaint and a list


                                                    3
Case 9:20-md-02924-RLR Document 2064 Entered on FLSD Docket 10/09/2020 Page 4 of 7




   of cases in which one or more seek to be dismissed from a specific Short Form Complaint,

   specifically laying out the reasons therefore (collectively, “Removal/Dismissal List”).

           B.     Plaintiffs have an obligation to have a good faith basis for naming a particular

   Defendant in their complaints. At the same time, in this Census Registry process, rather than

   providing full discovery and waiting for Plaintiffs’ counsel to review those materials, the

   Plaintiffs’ counsel are relying on abstracted data to remove or dismiss Defendants on a more

   expedited basis. The parties have therefore negotiated that, in order to facilitate these dismissals

   by Plaintiffs in reliance upon that information, each Defendant will either (1) provide an affidavit

   in support of the data or information provided based upon which they are seeking removal or

   dismissal, or (2) agree that such removal or dismissal is without prejudice for a Plaintiff to seek

   later addition or joinder of that Defendant (including, but not limited to, statute of limitations

   objections) if the information provided by that Defendant is shown to be inaccurate, incomplete,

   or otherwise erroneous. It is understood that, if the information provided by a particular Defendant

   seeking dismissal was not materially accurate or was materially incomplete, and the removal or

   dismissal of that Defendant would not have occurred but for the inaccuracy or incomplete data,

   the dismissed or removed Defendant has agreed that the Plaintiff’s claim will be tolled with respect

   to that particular Defendant from the day prior to removal or dismissal. Such tolling shall extend

   sixty (60) days after the Defendant’s disclosure to Plaintiffs’ Co-Lead Counsel and the Special

   Master of the error.

          C.      Some requests for removal/dismissal (such as those that are based on a Defendant

   having sold only prescription or OTC ranitidine products, or only in certain dosages or forms, or

   the date when a Defendant began or stopped manufacturing or selling ranitidine products) are

   expected to be resolved expeditiously. Other requests for removal/dismissal may necessitate a




                                                    4
Case 9:20-md-02924-RLR Document 2064 Entered on FLSD Docket 10/09/2020 Page 5 of 7




   longer meet and confer process or investigation, or may not be appropriate at this time if the

   supporting information is insufficient to demonstrate that the Defendant could not have

   manufactured, distributed, or sold the ranitidine product used by the Plaintiff. As an example, the

   parties have indicated that, while a Defendant may soon provide its National Drug Codes for

   prescription products, a request for dismissal would not be appropriate until the prescription

   records have been obtained (for example, through the retailers pursuant to Pretrial Order # 51, or

   through the Census Registry’s medical records vendor) and Plaintiffs have had sufficient time to

   review and incorporate this information.

          D.       Liaison Counsel are expected to exercise good judgment in managing the number

   of requests for removal/dismissal, and the types of requests that are included, on the list provided

   to Plaintiffs each month and to ensure that it is provided in a format tailored to the nature of the

   requests to simplify the work of the Filed Plaintiffs, Plaintiffs’ Co-Leads, and Special Master.

   Liaison Counsel are encouraged to confer in advance with Adam Pulaski (on behalf of Plaintiffs’

   Co-Leads) and the Special Master in advance to the extent possible on these formatting issues.

          E.      By the twenty-first day of the month following submission of a Removal/ Dismissal

   List, Plaintiffs’ Co-Lead Counsel will either: (i) file a Motion to Drop the Defendant from the

   Master Personal Injury Complaint, if appropriate, or (ii) provide a basis for refusing to dismiss the

   requesting Defendant(s).

          F.      With respect to individual Filed Plaintiffs, counsel recognized the tremendous

   volume of individual meet and confers that would result if each Defendant separately conferred

   with each Filed Plaintiff. As a result, they have jointly recommended a process intended to allow

   for the consolidated treatment of dismissals to the greatest extent possible. Specifically, by the

   twenty-first day of the month, each identified Plaintiff will, as to each applicable Defendant’s




                                                    5
Case 9:20-md-02924-RLR Document 2064 Entered on FLSD Docket 10/09/2020 Page 6 of 7




   request, either: (i) file an Amended Short Form Complaint dismissing the requesting Defendants,

   or (ii) provide a brief response with the basis for refusing to dismiss the Defendant to Adam Pulaski

   (on behalf of Plaintiffs’ Co-Lead Counsel) at Zdismissals@PulaskiLawFirm.com. The Plaintiffs’

   Co-Lead Counsel will compile these replies and provide them to each Defendant requesting

   dismissal, with a copy to the Special Master, within three business days. This brief explanation is

   intended to provide the Special Master and Plaintiffs’ Co-Lead Counsel with the opportunity to

   understand the general basis for the Filed Plaintiff’s disagreement, and to create a streamlined

   process for a meet and confer regarding any remaining disputes. Specifically, the response is

   intended to help the Special Master and Plaintiffs’ Co-Lead Counsel understand whether the Filed

   Plaintiff will be dismissing the Defendants, alleges use that would suggest the Defendant should

   not be dismissed at this time and will be amending the Short Form Complaint/Census Plus Form

   (to the extent this was not clearly stated), or has other individualized issues that should be

   addressed. The Special Master and Plaintiffs’ Co-Lead Counsel are instructed to consider whether

   there are consolidated ways of addressing these concerns through the meet and confer process—

   for example, where a number of Defendants all request dismissal on the same factual basis or,

   conversely, where a number of Filed Plaintiffs are all refusing dismissal of a particular Defendant

   for the same reason.

          G.      To the extent that the refusal to dismiss the requesting Defendant is based upon an

   allegation inconsistent with the operative Short Form Complaint and/or Census Plus Form, these

   shall be amended by the end of the month. Likewise, if the Filed Plaintiff agrees to dismiss certain

   Defendants, this shall be completed by the end of the month (e.g., November 30 for the first list

   provided on November 2, 2020). The Special Master may, in her discretion, extend the deadline




                                                    6
Case 9:20-md-02924-RLR Document 2064 Entered on FLSD Docket 10/09/2020 Page 7 of 7




   to amend to ensure that individual Short Form Complaints are not being updated more than once

   a month or otherwise placing an unnecessary burden on the Court’s clerk.

           H.        The parties will have an additional fourteen days to meet and confer to resolve any

   dispute that remains after the Defendants receive the composite reply from Plaintiffs’ Co-Lead

   Counsel. The Parties may agree to extend the period to meet and confer, or the Special Master

   may grant an extension of time for good cause if the parties cannot agree. A party may request the

   assistance of the Special Master, if the party does not believe the dispute will be resolved without

   her assistance.

           I.        It is anticipated that, where a Defendant requests removal/dismissal based on

   information submitted for the first time or unusual factors that require additional time for

   consideration, the Special Master may grant any necessary extension for good cause. In addition,

   as the MDL continues to develop and evolve, it is anticipated that the process for dismissals may

   also evolve to meet the changing needs of the parties. The parties are directed to continue to meet

   and confer from time to time with the Special Master about whether any changes to this process

   would be useful as the MDL proceeds.

           J.        Should the Parties not be able to resolve requested dismissals during the meet and

   confer process, the Special Master may recommend a procedure to request the assistance of the

   Court in resolving the dispute.

           DONE and ORDERED in Chambers, West Palm Beach, Florida, this 9th day of October,

   2020.



                                                   ROBIN L. ROSENBERG
                                                   UNITED STATES DISTRICT JUDGE




                                                      7
